United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          January 6, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41552
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      ELISA BARRON-IRACHETA,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-221-1


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Elisa Barron-Iracheta (Barron) appeals following her

jury-trial conviction and sentence for possession with intent to

distribute less than 50 kilograms of marijuana and a related

conspiracy count.    She contends that the Government improperly

adduced and commented at trial on evidence of her silence and calm

demeanor manifested prior to her being advised of her rights under


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Miranda v. Arizona, 384 U.S. 436 (1966).      Barron did not object at

trial, and she fails to show that there was any plain or obvious

error that affected her substantial rights with regard to the

evidence or the Government’s comment upon it.          See United States v.

Garcia-Flores, 246 F.3d 451, 457 (5th Cir. 2001); see also Fletcher

v. Weir, 455 U.S. 603, 606-07 (1982); United States v. Musquiz, 45

F.3d 927, 930 (5th Cir. 1995).

           Barron asserts that 21 U.S.C. § 841 is unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).            Barron

concedes   that   her   claim   is   foreclosed   by    United   States   v.

Slaughter, 238 F.3d 580 (5th Cir. 2000).      She raises the issue only

to preserve it for Supreme Court review.

           Barron’s conviction and sentence are AFFIRMED.




                                     2